DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-7, 10-15, and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. §101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, the application of these concepts may be deserving of patent protection. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293–94 (2012). In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’‒ i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
Examiners must perform a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  Claims 1-4, 6-7, 10-15, and 17-18 are directed to systems and methods.  Systems (i.e., apparatus) and methods (i.e., processes) fall into the four statutory categories.  However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas. See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception.  According to the specification, the “disclosure relates generally to gaming systems and methods for determining zero, one or more awards based on one or more moveable wild reels associated with an increasing modifier” (p. 5).  More particularly, representative claim 11 recites the following (with emphasis):
11. A gaming system comprising:
a processor; and
a memory device which stores a plurality of instructions, which when executed by the processor responsive to an occurrence of a game sequence triggering event, cause the processor to:
for one of a plurality of plays of a game of triggered game sequence including an unknown quality of plays of the game when triggered, display, by a display device, an outcome determined based on a wild reel selected from a plurality of reels, the wild reel being associated with a modifier, wherein an occurrence of a wild reel modifier increase event results in an increase of the modifier associated with the wild reel for another one of the plurality of plays of the game, and no occurrence of the wild reel modifier increase event results in a selection of another wild reel from the plurality of reels for another one of the plurality of plays of the game, and
responsive to an occurrence of a game sequence termination event after each of the plurality of reels have been selected as wild reels and the wild reel modifier increase event did not occur in association with another of the plurality of plays of the game, cause a display, by the display device, of a termination of the triggered game sequence.

Representative claim 1 recites the following (with emphasis):
1. A gaming system comprising: 
a processor; and
a memory device which stores a plurality of instructions, which when executed by the processor responsive to an occurrence of a game sequence triggering event, cause the processor to:
for a first play of a game of a game sequence comprising a plurality of plays of the game:
cause a display, by a display device, of a first plurality of symbols at a plurality of symbol display positions associated with a plurality of reels, wherein the first plurality of symbols comprises a wild symbol displayed at each symbol display position associated with a first reel designated as a wild reel, and
responsive to the first plurality of symbols forming a first winning symbol combination comprising any of the wild symbols displayed at any of the symbol display positions associated with the first reel designated as the wild reel, cause a display, by the display device, and based on a first award associated with the first winning symbol combination and a first modifier assigned to the first reel designated as the wild reel, of a modified first award,
responsive to a wild reel modifier increase event occurring in association with the first play of the game, for a second play of the game of the game sequence:
cause a display, by the display device, of a second plurality of symbols at the plurality of symbol display positions associated with the plurality of reels, wherein the second plurality of symbols comprises a wild symbol displayed at each symbol display position associated with the first reel designated as the wild reel, and
responsive to the second plurality of symbols forming a second winning symbol combination comprising any of the wild symbols displayed at any of the symbol display positions associated with the first reel designated as the wild reel, cause a display, by the display device, and based on a second award associated with the second winning symbol combination and a second modifier assigned to the first reel designated as the wild reel, of a modified second award, the second modifier being greater than the first modifier, and
responsive to the wild reel modifier increase event not occurring in association with the first play of the game, for the second play of the game of the game sequence:
cause a display, by the display device, of a third plurality of symbols at the plurality of symbol display positions associated with the plurality of reels, wherein the third plurality of symbols comprises a wild symbol displayed at each symbol display position associated with a second reel designated as the wild reel, and
responsive to the third plurality of symbols forming a third winning symbol combination comprising any of the wild symbols displayed at any of the symbol display positions associated with the second reel designated as the wild reel, cause a display, by the display device, and based on a third award associated with the third winning symbol combination and the first modifier assigned to the second reel designated as the wild reel, a modified third award.

The underlined portions of representative claims 1 and 11 generally encompass the abstract idea, with substantially similar features in claim 12.  It is clear that the inventive concept here is a set of rules for a wagering game.  The dependent claims further define the abstract idea by introducing various rules to the game (e.g., designating various reels as wild reels, value of multipliers, ending the game, relationships between reels, symbol modifiers, etc.) and/or relate to implementing the game (discussed further below).  The abstract idea may be viewed, for example, as: 
a method of exchanging financial obligations (e.g., a wagering game, which is effectively a method of exchanging and resolving financial obligations based on probabilities created during the game) as discussed in Alice Corp. v. CLS Bank, In re Smith (Fed. Cir. 2016), and In re Marco Guldenaar Holding B.V. (Fed. Cir. 2018),
a fundamental economic practice (e.g., rules for conducting a wagering game) as discussed in Alice Corp. v. CLS Bank, In re Smith, and In re Marco Guldenaar Holding B.V.,
a method of managing a game similar to that of managing a game of bingo in Planet Bingo, LLC v. VKGS LLC (Fed. Cir. 2014); and/or
a method of organizing human activities (e.g., accepting wagers from a human player and allowing the human player to play the game according to rules of the game method) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
The claimed abstract idea reproduced above is effectively a method of exchanging and resolving financial obligations between one or more players and an operator of the gaming machine based on probabilities created during the game (see Smith, In re Marco Guldenaar Holding B.V., and Alice).  Based on the reasoning in Smith, and In re Marco Guldenaar Holding B.V., the recited steps of conducting a wagering game in the instant claims relate to the “fundamental economic practice” of wagering.  The abstract idea is also similar to that of Planet Bingo, in which a method of managing a bingo game was found to be an abstract idea.  Though the instant claims are not limited to bingo games, they encompass the management of similar wagering games.  Finally, the claimed steps require a player to make a wager, which is a financial transaction, in order to play a wagering game, which may result in an award being paid to the player, which is another financial transaction, based on the rules of the game (e.g., as determined by a random number generator).  Such financial transactions are akin to the sort of organizing of human activities, i.e., risk hedging, discussed in Bilski (and shadow accounts in Alice).
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mental processes and/or certain methods of organizing human activity.  Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use.  While certain physical elements (i.e., elements that are not an abstract idea such as a gaming machine, acceptor, mobile device) are present in the claims, such features do not effect an improvement in any technology or technical field and are recited in generic (i.e., not particular) ways.  Similarly, the abstract idea does not improve the functioning of these physical elements.  The claims do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (only generic gaming components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g., a casino or other wagering environment), such that the claim, as a whole, is more than a drafting effort designed to monopolize the exception. See MPEP §§ 2106.05(a)–(c), (e)–(h).  Therefore, the claims are directed to the judicially recognized exception of an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The claims encompass the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: a gaming system comprising a processor, memory device, and display device, an acceptor, a cashout input, and a mobile device communicating via wireless network.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
To the extent the claimed game machines are casino-type gaming machines, such as slot machines, the claimed features are generic, conventional, and well-known in the art of wager gaming and/or are devices that represent extra-solution activity.  
For instance, US 6,142,872 to Walker et al. teaches that these elements are conventional:
“The slot server 200 and the slot machines 300-303, discussed further below in conjunction with FIGS. 2 and 3, respectively, may be embodied as conventional hardware and software, as modified herein to carry out the functions and operations described below. The slot server 200 and slot machines 300-303 transmit data between one another. The transmitted data may represent player names and corresponding identification numbers and team associations, credit balance amounts and play results. The slot server 200 and each of the slot machines 300-303 may communicate by means of cable or wireless links on which data signals can propagate” (6:53-64). 

“In a per-spin embodiment, each player starts the representative slot machine 300 in a conventional manner by providing a form of payment, for example, by depositing one or more coins or bills in a coin/bill acceptor 355, or inserting a credit card, debit card or smart card into a card reader 364” (8:45-50).

“Each team player can cash out in a conventional manner by pushing a cash out button 370 on his or her respective slot machine 300-303. The CPU 310 then checks the RAM to see if the player has any credit and, if so, signals the hopper 354 to release an appropriate number of coins into a payout tray” (9:15-20). 

Walker additionally teaches that “slot machines 300-303” may be embodied as “conventional hardware and software” shown in Figure 3, including three reels, a reel controller, a video display and a random number generator.  
Moreover, the specification admits that the system may be implemented using “a variety of different gaming systems” including “one or more personal gaming devices, such as desktop computers, laptop computers, tablet computers or computing devices, personal digital assistants, mobile phones, and other mobile computing devices” (p. 23).  The specification further admits that the connection between devices “is accomplished via: a conventional phone line or other data transmission line, a digital subscriber line (DSL), a T-1 line, a coaxial cable, a fiber optic cable, a wireless or wired routing device, a mobile communications network connection (such as a cellular network or mobile Internet network), or any other suitable medium” (p. 27-28).  As such, a generic mobile device or conventional mobile phone connected via any suitable communications medium would meet the limitations of the claims, and even this may be accomplished with other generic computer devices such as laptops and desktops.
In light of these factual findings, the additional claim features are well-understood, routine, and conventional and/or constitute extra-solution activities.
Several other references have been cited previously to demonstrate features that are well-understood, routine, and conventional in the art.  Each of these references is incorporated herein by reference to demonstrate the state of the art.
Taking the claimed elements individually yields no difference from taking them in combination because each element simply performs its respective function as discussed above.  The claims do not purport to improve the functioning of a computer itself, nor do they effect an improvement in any other technology or technical field.  Instead, the additional features merely amount to an instruction to apply the abstract idea using generic, functional, and conventional components well-known in the art.  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).
Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive.  
Applicant addresses the grounds of rejection under 35 U.S.C. 101 on pages 9-10 of the Remarks.  
More particularly, Applicant first contends that “the claims include elements which are impossible to be performed as a mental process” including “caus[ing] a display device to display anything,” and therefore reasons that the claims cannot be reasonably construed as reciting mental activities (Remarks, p. 9).  The Examiner respectfully disagrees.  According to the October 2019 Update on Subject Matter Eligibility, a claim that requires a computer may still recite a mental process (see p. 8).  The October 2019 guidance clearly states that claims can recite a mental process even if they are claimed as being performed on a computer.  This is because, in pertinent part, courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the limitations are not performed entirely in the human mind.  Thus, while the instant claims include recitations of generic computer activity, including displaying information on a display screen, this alone is not sufficient to demonstrate that a claim does not recite a mental step.
Additionally, Applicant contends that “the claims do not include any elements which replicate any human activity or otherwise qualify as any organization of any human activity” (Remarks, p. 9).  The Examiner respectfully disagrees.  The claims clearly discuss the presentation of a game, which is clearly provided to at least one human user in order to “play” the game.  Moreover, the October 2019 guidance states on pages 4-5 that certain methods of organizing human activity encompass both activity of a single person as well as activity that involves multiple people.  The guidance also notes that certain activities between a person and a computer may still fall into the category of certain methods of organizing human activity.  Therefore, the instant claims, which include monetary transactions involving one or more users, are properly construed as certain methods of organizing human activity.
In light of the above analysis, the claimed invention fails to demonstrate patent eligibility.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715